AMENDMENT NO. 2

TO
REVOLVING CREDIT AND SECURITY AGREEMENT

     THIS AMENDMENT NO. 2 (this “Amendment”) is entered into as of April 25,
2002, by and among DISCOVERY TOYS, INC., a California corporation (“Borrower”),
PNC BANK, NATIONAL ASSOCIATION (“PNC”), the undersigned financial institutions
which are now or which hereafter become a party to the Loan Agreement
(collectively, the “Lenders” and individually, a “Lender”), and PNC as agent for
Lenders (PNC, in such capacity, “Agent”).


BACKGROUND

     Borrower, Agent and Lenders are parties to a Revolving Credit and Security
Agreement dated as of June 1, 1999 (as amended by Amendment No. 1 dated as of
June 1, 2001 and as same may be further amended, restated, supplemented or
otherwise modified from time to time, the “Loan Agreement”) pursuant to which
Agent and Lenders provide Borrower with certain financial accommodations.

     Borrower has requested that Agent and Lenders (i) permit Borrowers to
upstream funds to EOS International, Inc. and (ii) amend provisions of the Loan
Agreement as hereafter provided. Agent and Lenders are willing to do so on the
terms and conditions hereafter set forth.

     NOW, THEREFORE, in consideration of any loan or advance or grant of credit
heretofore or hereafter made to or for the account of Borrower by Agent and
Lenders, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

     1.     Definitions.  All capitalized terms not otherwise defined herein
shall have the meanings given to them in the Loan Agreement.

     2.     Amendment to Loan Agreement.  Subject to satisfaction of the
conditions precedent set forth in Section 3, the Loan Agreement is hereby
amended as follows:


(a) Section 1.2 is amended as follows:


(i) the following defined terms are added in their appropriate alphabetical
order:


  “Amendment No. 2” shall mean Amendment No. 2 to Revolving Credit and Security
Agreement, dated as of April 25, 2002, by and among Borrower, Agent and Lenders
and consented and agreed to by Guarantor.


  “Amendment No. 2 Effective Date” shall mean the date when the conditions of
effectiveness set forth in Section 3 of Amendment No. 2 have been met to Agent's
satisfaction.


  “Revised Article 9” shall mean Revised Article 9 of the UCC.


  “UCC” shall mean the Uniform Commercial Code as in effect in the State of New
York from time to time.


(ii) the following defined terms are amended in their entirety to provide as
follows:


  “Collateral” shall mean and include all of the following assets, properties,
rights and interests of Borrower, whether now owned and existing or hereafter
arising, acquired or created, and wherever located:


(a) all Receivables;


(b) all Equipment;


(c) all General Intangibles;


(d) all Inventory;


(e) all Investment Property;


(f) all Subsidiary Stock;


(g) any and all balances, credits, deposits, accounts or moneys of or in
Borrower’s name in the possession or control of, or in transit to, Agent or any
other financial institution (including, without limitation, all sums on deposit
therein from time to time and all securities, instruments and accounts in which
such sums are invested from time to time);


(h) all of Borrower’s right, title and interest in and to (i) its respective
goods and other property including, but not limited to, all merchandise returned
or rejected by Customers, relating to or securing any of the Receivables;
(ii) all of Borrower’s rights as a consignor, a consignee, an unpaid vendor,
mechanic, artisan, or other lienor, including stoppage in transit, setoff,
detinue, replevin, reclamation and repurchase; (iii) all additional amounts due
to Borrower from any Customer relating to the Receivables; (iv) other property,
including warranty claims, relating to any goods securing this Agreement; (v)
all of Borrower’s contract rights, rights of payment that have been earned under
a contract right, instruments (including promissory notes), documents, chattel
paper (including electronic chattel paper), warehouse receipts, deposit
accounts, letters of credit (whether or not Borrower, as beneficiary, has
demanded or is entitled to demand payment or performance thereof), Investment
Property and money; (vi) all commercial tort claims (as defined under Revised
Article 9) (whether now existing or hereafter arising); (vii) all real and
personal Property of third parties in which Borrower has been granted a lien or
security interest as security for the payment or enforcement of Receivables; and
(viii) any other goods, personal property or real property now owned or
hereafter acquired in which Borrower has expressly granted a security interest
or may in the future grant a security interest to Agent hereunder, or in any
amendment or supplement hereto or thereto, or under any other agreement between
Agent and Borrower;


(i) all of Borrower’s ledger sheets, ledger cards, files, correspondence,
records, books of account, business papers, computers, computer software (owned
by Borrower or in which it has an interest), computer programs, tapes, disks and
documents relating to (a), (b), (c), (d), (e), (f), (g) or (h) of this
Paragraph; and


(j) all proceeds and products of (a), (b), (c), (d), (e), (f), (g), (h) and (I
in whatever form, including, but not limited to: cash, deposit accounts (whether
or not comprised solely of proceeds), certificates of deposit, insurance
proceeds (including hazard, flood and credit insurance), negotiable instruments
and other instruments for the payment of money, chattel paper, security
agreements, documents, eminent domain proceeds, condemnation proceeds and tort
claim proceeds.


  “dreamlife” shall mean Eos International, Inc., formerly known as dreamlife
Inc., a Delaware corporation.


  “General Intangibles” shall mean and include all of Borrower’s general
intangibles, whether now owned or hereafter acquired including, without
limitation, all payment intangibles, all choses in action, causes of action,
corporate or other business records, inventions, designs, patents, patent
applications, equipment formulations, manufacturing procedures, quality control
procedures, trademarks, trademark applications, service marks, trade secrets,
goodwill, copyrights, design rights, permits, software, computer information,
source codes, object codes, records and dates, registrations, licenses,
franchises, customer lists, tax refunds, tax refund claims, computer programs,
all claims under guaranties, security interests or other security held by or
granted to Borrower to secure payment of any of the Receivables by a Customer
(other than to the extent covered by Receivables), all other intellectual
property or proprietary rights, all rights of indemnification and all other
intangible Property of every kind and nature (other than Receivables).


  “Inventory” shall mean and include all of Borrower’s now owned or hereafter
acquired goods, merchandise and other personal property, wherever located, to be
furnished under any consignment arrangement, contract of service or held for
sale or lease, all raw materials, work in process, finished goods and materials
and supplies of any kind, nature or description which are or might be used or
consumed in Borrower’s business or used in selling or furnishing such goods,
merchandise and other personal property, and all documents of title or other
documents representing them.


  “Receivables” shall mean and include all of Borrower’s accounts, contract
rights, instruments (including those evidencing indebtedness owed to Borrower by
its Affiliates), documents, chattel paper (including electronic chattel paper),
general intangibles relating to accounts, drafts and acceptances, credit card
receivables and all other forms of obligations owing to Borrower arising out of
or in connection with the sale or lease of Inventory or the rendition of
services pursuant to term contracts or otherwise or the licensing of any general
intangible rights, all supporting obligations, guarantees and other security
therefor, whether secured or unsecured, now existing or hereafter created, and
whether or not specifically sold or assigned to Agent hereunder.


  “Seasonal Overadvance Amount” shall mean during the Seasonal Overadvance
Period the amount set forth below opposite the period corresponding thereto:


July 1, 2002 - July 31, 2002   $   600,000     August 1, 2002 - August 31, 2002
  $1,000,000     September 1, 2002 - October 31, 2002  $1,250,000     November
1, 2002 - November 30, 2002  $   700,000     December 1, 2002 and at all times
thereafter  $              0  


  “Seasonal Overadvance Period” shall mean the period commencing on July 1, 2002
and ending on December 1, 2002.


(b) Section 1.3 of the Loan Agreement is hereby amended in its entirety to
provide as follows:


  “All terms used herein and defined in the UCC shall have the meaning given
therein unless otherwise defined herein. To the extent the definition of any
category or type of Collateral is expanded by any amendment, modification or
revision to Revised Article 9, such expanded definition will apply automatically
as of the date of such amendment, modification or revision.”


(c) Section 4.1 of the Loan Agreement is hereby amended by inserting a new
sentence at the end thereof to provide as follows:


  “Borrower shall promptly provide Agent with written notice of all commercial
tort claims, such notice to contain the case title together with the applicable
court and a brief description of the claim(s). Upon delivery of each such
notice, Borrower shall be deemed to hereby grant to Agent, for its benefit and
for the ratable benefit of the Lenders, a security interest and lien in and to
such commercial tort claims and all proceeds thereof and Agent shall be
authorized to file any financing statements it deems necessary to perfect its
interest therein.”


(d) A new subsection is hereby added to Article 4 of the Loan Agreement at the
end thereof to provide as follows:


  “4.21. Filing of Financing Statements.   By its signature hereto, Borrower
hereby authorizes Agent to file against Borrower, one or more initial financing,
continuation or amendment statements pursuant to the UCC in form and substance
satisfactory to Agent that (a) indicate the Collateral (i) as all assets of
Borrower or words of similar effect, regardless of whether any particular asset
comprised in the Collateral falls within the scope of Revised Article 9, or (ii)
as being of an equal or lesser scope or with greater detail, and (b) contain any
other information required by part 5 of Revised Article 9 for the sufficiency or
filing office acceptance of any financing statement or amendment, including (i)
whether Borrower is an organization, the type of organization and any
organization identification number issued to Borrower, and (ii) in the case of a
financing statement filed as a fixture filing or indicating Collateral as
as-extracted collateral or timber to be cut, a sufficient description of real
property to which the Collateral relates.”


(e) Section 5.2 of the Loan Agreement is hereby amended by inserting the
following subsection at the conclusion thereof:


  “(c) Borrower’s (i) organizational identification number issued by Borrower’s
state of incorporation or organization or a statement that no such number has
been issued and (ii) federal tax identification number, are each listed on
Schedule 5.2(c).”


(f) Section 6.5 of the Loan Agreement is hereby amended in its entirety to
provide as follows:


  “6.5 Availability. Maintain an Undrawn Availability of at least $2,000,000 at
all times during the Term other than during the Seasonal Overadvance Period.”


(g) Section 7.1(a) of the Loan Agreement is hereby amended by inserting the
following sentence at the end thereof:


  “Without limiting the foregoing, Borrower shall not reincorporate or
reorganize itself under the laws of any jurisdiction other than the laws of its
state of organization as of the date hereof without the prior written consent of
Agent.”


(h) Section 7.10 of the Loan Agreement is hereby amended in its entirety to
provide as follows:


  “7.10. Transactions with Affiliates. Directly or indirectly, purchase, acquire
or lease any property from, or sell, transfer or lease any property to, or
otherwise deal with, any Affiliate, except (a) transactions contemplated by the
Agreement for Management Consulting Services as of January 15, 1999 among
Borrower, William S. Walsh and McGuggan L.L.C., (b) transactions in the ordinary
course of business, on an arm’s-length basis on terms no less favorable than
terms which would have been obtainable from a Person other than an Affiliate and
(c) Borrower shall be permitted to upstream funds to dreamlife to be used solely
to pay for a portion of the overhead expenses incurred by dreamlife so long as
(i) at the time of and after giving effect to any such payment, no Default or
Event of Default has occurred and is continuing and (ii) the aggregate amount of
such payments shall not exceed (x) $250,000 during the period commencing on the
Amendment No. 2 Effective Date and ending on June 30, 2002, (y) $150,000 during
the period commencing on July 1, 2002 ending on December 31, 2002 and (z)
$300,000 in any calendar year thereafter.”


(i) Schedule 5.2(c) to this Amendment is hereby added to the Loan Agreement as
Schedule 5.2(c).


     3.      Conditions of Effectiveness.  This Amendment shall become effective
upon satisfaction of the following conditions precedent: Agent shall have
received (i) four (4) copies of this Amendment executed by Borrower and Lenders;
(ii) an amendment fee in the amount of $35,000, which amount shall be paid by
Agent charging Borrower’s loan account with a Revolving Advance for such amount;
and (iii) such other certificates, instruments, documents, agreements and
opinions of counsel as may be required by Agent or its counsel, each of which
shall be in form and substance satisfactory to Agent and its counsel.

     4.      Representations and Warranties.  Borrower hereby represents and
warrants as follows:


(a) This Amendment and the Loan Agreement, as amended hereby, constitute legal,
valid and binding obligations of Borrower and are enforceable against Borrower
in accordance with their respective terms.


(b) Upon the effectiveness of this Amendment, Borrower hereby reaffirms all
covenants, representations and warranties made in the Loan Agreement to the
extent the same are not amended hereby and agrees that all such covenants,
representations and warranties shall be deemed to have been remade as of the
effective date of this Amendment.


(c) Borrower has no defense, counterclaim or offset with respect to the Loan
Agreement.


     5.     Effect on the Loan Agreement.


(a) Upon the effectiveness of Section 2 hereof, each reference in the Loan
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words of like
import shall mean and be a reference to the Loan Agreement as amended hereby.


(b) Except as specifically amended herein, the Loan Agreement, and all other
documents, instruments and agreements executed and/or delivered in connection
therewith, shall remain in full force and effect, and are hereby ratified and
confirmed.


(c) Except as set forth in Sections 4 and 5 hereof, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of Agent or Lenders, nor constitute a waiver of any provision of
the Loan Agreement, or any other documents, instruments or agreements executed
and/or delivered under or in connection therewith.


     6.     Governing Law.  This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
and shall be governed by and construed in accordance with the laws of the State
of New York.

     7.     Headings.  Section headings in this Amendment are included herein
for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.

     8. Counterparts; Facsimile. This Amendment may be executed by the parties
hereto in one or more counterparts, each of which shall be deemed an original
and all of which when taken together shall constitute one and the same
agreement. Any signature delivered by a party by facsimile transmission shall be
deemed to be an original signature hereto.


--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and
year first written above.


DISCOVERY TOYS, INC., as Borrower


By:
——————————————
Name:
Title


PNC BANK, NATIONAL ASSOCIATION, as Agent and Lende


By:
——————————————
Name:
Title


--------------------------------------------------------------------------------


SCHEDULE 5.2(C)


ORGANIZATIONAL AND FEDERAL TAX ID


[TO BE PROVIDED BY BORROWER]
